      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 1 of 250




CWASHAR0001597
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 2 of 250




CWASHAR0001598
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 3 of 250




CWASHAR0001599
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 4 of 250




CWASHAR0001600
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 5 of 250




CWASHAR0001601
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 6 of 250




CWASHAR0001602
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 7 of 250




CWASHAR0001603
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 8 of 250




CWASHAR0001604
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 9 of 250




CWASHAR0001605
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 10 of 250




CWASHAR0001606
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 11 of 250




CWASHAR0001607
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 12 of 250




CWASHAR0001608
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 13 of 250




CWASHAR0001609
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 14 of 250




CWASHAR0001610
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 15 of 250




CWASHAR0001611
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 16 of 250




CWASHAR0001612
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 17 of 250




CWASHAR0001613
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 18 of 250




CWASHAR0001614
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 19 of 250




CWASHAR0001615
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 20 of 250




CWASHAR0001616
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 21 of 250




CWASHAR0001617
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 22 of 250




CWASHAR0001618
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 23 of 250




CWASHAR0001619
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 24 of 250




CWASHAR0001620
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 25 of 250




CWASHAR0001621
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 26 of 250




CWASHAR0001622
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 27 of 250




CWASHAR0001623
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 28 of 250




CWASHAR0001624
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 29 of 250




CWASHAR0001625
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 30 of 250




CWASHAR0001626
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 31 of 250




CWASHAR0001627
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 32 of 250




CWASHAR0001628
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 33 of 250




CWASHAR0001629
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 34 of 250




CWASHAR0001630
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 35 of 250




CWASHAR0001631
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 36 of 250




CWASHAR0001632
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 37 of 250




CWASHAR0001633
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 38 of 250




CWASHAR0001634
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 39 of 250




CWASHAR0001635
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 40 of 250




CWASHAR0001636
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 41 of 250




CWASHAR0001637
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 42 of 250




CWASHAR0001638
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 43 of 250




CWASHAR0001639
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 44 of 250




CWASHAR0001640
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 45 of 250




CWASHAR0001641
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 46 of 250




CWASHAR0001642
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 47 of 250




CWASHAR0001643
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 48 of 250




CWASHAR0001644
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 49 of 250




CWASHAR0001645
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 50 of 250




CWASHAR0001646
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 51 of 250




CWASHAR0001647
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 52 of 250




CWASHAR0001648
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 53 of 250




CWASHAR0001649
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 54 of 250




CWASHAR0001650
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 55 of 250




CWASHAR0001651
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 56 of 250




CWASHAR0001652
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 57 of 250




CWASHAR0001653
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 58 of 250




CWASHAR0001654
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 59 of 250




CWASHAR0001655
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 60 of 250




CWASHAR0001656
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 61 of 250




CWASHAR0001657
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 62 of 250




CWASHAR0001658
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 63 of 250




CWASHAR0001659
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 64 of 250




CWASHAR0001660
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 65 of 250




CWASHAR0001661
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 66 of 250




CWASHAR0001662
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 67 of 250




CWASHAR0001663
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 68 of 250




CWASHAR0001664
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 69 of 250




CWASHAR0001665
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 70 of 250




CWASHAR0001666
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 71 of 250




CWASHAR0001667
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 72 of 250




CWASHAR0001668
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 73 of 250




CWASHAR0001669
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 74 of 250




CWASHAR0001670
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 75 of 250




CWASHAR0001671
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 76 of 250




CWASHAR0001672
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 77 of 250




CWASHAR0001673
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 78 of 250




CWASHAR0001674
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 79 of 250




CWASHAR0001675
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 80 of 250




CWASHAR0001676
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 81 of 250




CWASHAR0001677
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 82 of 250




CWASHAR0001678
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 83 of 250




CWASHAR0001679
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 84 of 250




CWASHAR0001680
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 85 of 250




CWASHAR0001681
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 86 of 250




CWASHAR0001682
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 87 of 250




CWASHAR0001683
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 88 of 250




CWASHAR0001684
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 89 of 250




CWASHAR0001685
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 90 of 250




CWASHAR0001686
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 91 of 250




CWASHAR0001687
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 92 of 250




CWASHAR0001688
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 93 of 250




CWASHAR0001689
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 94 of 250




CWASHAR0001690
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 95 of 250




CWASHAR0001691
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 96 of 250




CWASHAR0001692
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 97 of 250




CWASHAR0001693
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 98 of 250




CWASHAR0001694
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 99 of 250




CWASHAR0001695
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 100 of 250




CWASHAR0001696
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 101 of 250




CWASHAR0001697
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 102 of 250




CWASHAR0001698
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 103 of 250




CWASHAR0001699
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 104 of 250




CWASHAR0001700
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 105 of 250




CWASHAR0001701
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 106 of 250




CWASHAR0001702
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 107 of 250




CWASHAR0001703
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 108 of 250




CWASHAR0001704
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 109 of 250




CWASHAR0001705
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 110 of 250




CWASHAR0001706
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 111 of 250




CWASHAR0001707
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 112 of 250




CWASHAR0001708
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 113 of 250




CWASHAR0001709
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 114 of 250




CWASHAR0001710
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 115 of 250




CWASHAR0001711
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 116 of 250




CWASHAR0001712
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 117 of 250




CWASHAR0001713
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 118 of 250




CWASHAR0001714
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 119 of 250




CWASHAR0001715
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 120 of 250




CWASHAR0001716
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 121 of 250




CWASHAR0001717
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 122 of 250




CWASHAR0001718
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 123 of 250




CWASHAR0001719
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 124 of 250




CWASHAR0001720
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 125 of 250




CWASHAR0001721
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 126 of 250




CWASHAR0001722
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 127 of 250




CWASHAR0001723
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 128 of 250




CWASHAR0001724
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 129 of 250




CWASHAR0001725
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 130 of 250




CWASHAR0001726
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 131 of 250




CWASHAR0001727
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 132 of 250




CWASHAR0001728
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 133 of 250




CWASHAR0001729
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 134 of 250




CWASHAR0001730
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 135 of 250




CWASHAR0001731
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 136 of 250




CWASHAR0001732
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 137 of 250




CWASHAR0001733
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 138 of 250




CWASHAR0001734
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 139 of 250




CWASHAR0001735
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 140 of 250




CWASHAR0001736
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 141 of 250




CWASHAR0001737
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 142 of 250




CWASHAR0001738
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 143 of 250




CWASHAR0001739
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 144 of 250




CWASHAR0001740
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 145 of 250




CWASHAR0001741
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 146 of 250




CWASHAR0001742
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 147 of 250




CWASHAR0001743
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 148 of 250




CWASHAR0001744
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 149 of 250




CWASHAR0001745
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 150 of 250




CWASHAR0001746
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 151 of 250




CWASHAR0001747
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 152 of 250




CWASHAR0001748
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 153 of 250




CWASHAR0001749
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 154 of 250




CWASHAR0001750
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 155 of 250




CWASHAR0001751
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 156 of 250




CWASHAR0001752
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 157 of 250




CWASHAR0001753
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 158 of 250




CWASHAR0001754
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 159 of 250




CWASHAR0001755
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 160 of 250




CWASHAR0001756
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 161 of 250




CWASHAR0001757
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 162 of 250




CWASHAR0001758
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 163 of 250




CWASHAR0001759
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 164 of 250




CWASHAR0001760
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 165 of 250




CWASHAR0001761
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 166 of 250




CWASHAR0001762
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 167 of 250




CWASHAR0001763
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 168 of 250




CWASHAR0001764
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 169 of 250




CWASHAR0001765
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 170 of 250




CWASHAR0001766
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 171 of 250




CWASHAR0001767
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 172 of 250




CWASHAR0001768
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 173 of 250




CWASHAR0001769
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 174 of 250




CWASHAR0001770
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 175 of 250




CWASHAR0001771
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 176 of 250




CWASHAR0001772
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 177 of 250




CWASHAR0001773
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 178 of 250




CWASHAR0001774
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 179 of 250




CWASHAR0001775
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 180 of 250




CWASHAR0001776
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 181 of 250




CWASHAR0001777
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 182 of 250




CWASHAR0001778
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 183 of 250




CWASHAR0001779
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 184 of 250




CWASHAR0001780
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 185 of 250




CWASHAR0001781
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 186 of 250




CWASHAR0001782
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 187 of 250




CWASHAR0001783
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 188 of 250




CWASHAR0001784
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 189 of 250




CWASHAR0001785
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 190 of 250




CWASHAR0001786
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 191 of 250




CWASHAR0001787
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 192 of 250




CWASHAR0001788
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 193 of 250




CWASHAR0001789
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 194 of 250




CWASHAR0001790
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 195 of 250




CWASHAR0001791
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 196 of 250




CWASHAR0001792
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 197 of 250




CWASHAR0001793
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 198 of 250




CWASHAR0001794
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 199 of 250




CWASHAR0001795
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 200 of 250




CWASHAR0001796
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 201 of 250




CWASHAR0001797
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 202 of 250




CWASHAR0001798
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 203 of 250




CWASHAR0001799
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 204 of 250




CWASHAR0001800
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 205 of 250




CWASHAR0001801
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 206 of 250




CWASHAR0001802
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 207 of 250




CWASHAR0001803
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 208 of 250




CWASHAR0001804
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 209 of 250




CWASHAR0001805
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 210 of 250




CWASHAR0001806
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 211 of 250




CWASHAR0001807
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 212 of 250




CWASHAR0001808
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 213 of 250




CWASHAR0001809
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 214 of 250




CWASHAR0001810
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 215 of 250




CWASHAR0001811
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 216 of 250




CWASHAR0001812
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 217 of 250




CWASHAR0001813
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 218 of 250




CWASHAR0001814
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 219 of 250




CWASHAR0001815
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 220 of 250




CWASHAR0001816
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 221 of 250




CWASHAR0001817
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 222 of 250




CWASHAR0001818
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 223 of 250




CWASHAR0001819
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 224 of 250




CWASHAR0001820
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 225 of 250




CWASHAR0001821
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 226 of 250




CWASHAR0001822
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 227 of 250




CWASHAR0001823
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 228 of 250




CWASHAR0001824
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 229 of 250




CWASHAR0001825
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 230 of 250




CWASHAR0001826
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 231 of 250




CWASHAR0001827
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 232 of 250




CWASHAR0001828
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 233 of 250




CWASHAR0001829
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 234 of 250




CWASHAR0001830
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 235 of 250




CWASHAR0001831
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 236 of 250




CWASHAR0001832
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 237 of 250




CWASHAR0001833
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 238 of 250




CWASHAR0001834
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 239 of 250




CWASHAR0001835
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 240 of 250




CWASHAR0001836
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 241 of 250




CWASHAR0001837
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 242 of 250




CWASHAR0001838
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 243 of 250




CWASHAR0001839
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 244 of 250




CWASHAR0001840
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 245 of 250




CWASHAR0001841
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 246 of 250




CWASHAR0001842
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 247 of 250




CWASHAR0001843
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 248 of 250




CWASHAR0001844
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 249 of 250




CWASHAR0001845
      Case 2:18-cv-01115-RSL Document 179-10 Filed 04/16/19 Page 250 of 250




CWASHAR0001846
